 



Exhibit 10.26

 

AMENDMENT

 

to the

 

EMPLOYMENT AGREEMENT

 

Tod M. Cooper

 

This SECOND AMENDMENT, dated as of January 1, 2017, to the Amended and Restated
Employment Agreement (the “Agreement”) is by and between MYR Group Inc., a
Delaware corporation (the “Company”), and Tod M. Cooper, (the “Key Employee”)
(capitalized terms used in this Amendment that are not defined herein shall have
the meanings given them in the Agreement, unless the context clearly requires
otherwise).

 

WHEREAS, on January 1, 2017, the Company’s Board of Director’s appointment of
Key Employee to the position of Senior Vice President and Chief Operating
Officer T&D became effective; and

 

WHEREAS, the Company and Key Employee desire to amended the Agreement to be
consistent with this appointment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Paragraph 2.2 of the Agreement is deleted in its entirety and replaced with the
following:

 

2.2           Position, Duties and Services. The Key Employee shall serve in the
position of Senior Vice President and Chief Operating Officer T&D and shall have
duties and responsibilities consistent with an executive serving in such
capacity. The Key Employee shall perform such duties and responsibilities
diligently and to the best of the Key Employee’s abilities. The Key Employee’s
employment will be subject to the supervision and direction of the Chief
Executive Officer.

 

Paragraph 2.3 (a) of the Agreement is deleted in its entirety and replaced with
the following:

 

2.3           (a)          Base Salary. Beginning on the date of this Amendment
the Key Employee shall receive a Base Salary at the rate of Three Hundred and
Sixty-five Thousand dollars ($365,000) per annum payable in periodic
installments in accordance with the Company’s normal payroll practices and
procedures, which Base Salary may be increased (but not decreased) by the Board
or (a committee thereof) from time to time.

 

INTENDING TO BE BOUND, the parties hereto have executed this AMENDMENT as of the
date first set forth above.

 

  COMPANY:   MYR GROUP INC.         By: /s/ LARRY F. ALTENBAUMER   Name: Larry
F. Altenbaumer   Title: Compensation Committee Chairman         KEY EMPLOYEE:  
      /s/ TOD M. COOPER   Name Tod M. Cooper

 

 

 

 